Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed February 2, 2021, is a reissue of U.S. Patent 10,246,464 (hereafter the '464 patent), which issued from U.S. application Serial No. 15/509,989 (the ‘989 application) with claims 1-20 on April 2, 2019.

Non-Compliant Amendment
The amendment to the claims filed 12/02/2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendments have been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: (1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and (2) The matter to be added by reissue must be underlined.  The non-compliance issues are as follows:
In amended claim 1, at the third-to-last line on p. 3 of the amendment, the term “any C3-10” at the end of the line should be ”any [C3-10] C3-10” since issued claim 1 at col. 360, line 58 recites “any C3-10”.
Furthermore, the amendment filed 12/02/2022 apparently seeks to cancel claims 21-48 from the prior amendment filed 02/02/2021 and present different, newly added claims, numbered 21-25.  However, the amendment filed 12/02/2022 does not properly cancel claims 21-48 present in the 02/02/2021 amendment.  In order to cancel previously presented new claims, the amendment must provide in writing, a direct cancellation of the claims.  See MPEP 1453.V.B.Example(4).  Also, any newly added claims should start with the next highest claim number, i.e., claim 49, from the amendment filed 02/02/2021.  Accordingly, the amendment should state “Cancel claims 21-48”, and then present claims 21-25 of the amendment filed 12/02/2022 as new claims 49-53.

Reissue Declaration
The two reissue declarations filed 12/02/2022 are defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The reissue declarations filed 12/02/2022 are defective because they do not list all of the inventors.  
Claims 1-25 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite because it depends from a higher claim number, i.e., claim 2121.

Response to Arguments
Applicant's arguments filed 12/02/2022 have been fully considered but they are not persuasive.
Applicant argues that they have filed a “supplemental reissue declaration” to correct the error statement deficiency in the reissue declarations filed 02/02/2021 as set forth in the Office Action mailed 07/01/2022.  
However, as noted in MPEP 1414.03, “[p]ursuant to 37 CFR 1.67(a), the applicant may submit an inventor's oath or declaration meeting the requirements of 37 CFR 1.63, 1.64, or 1.162 to correct any deficiencies or inaccuracies present in an earlier-filed inventor's oath or declaration (emphasis added).”  The two declarations filed 12/02/2022 do not meet these requirement because they each do not list all the inventors.  It is suggested that Applicant resubmit the two reissue declarations filed 12/02/2022, but with each declaration listing all the inventors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991         

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991